Citation Nr: 0008215	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-49 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from September 1975 to 
September 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1996 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
headaches with a noncompensable evaluation, effective from 
October 1, 1995.  By rating decision in May 1999, the RO 
granted an increased initial evaluation of 10 percent, 
effective from October 1, 1995.  

Although the increase from a noncompensable evaluation to 10 
percent for the veteran's service-connected headaches 
represents a grant of benefits, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  As the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4 (1997), provides 
for disability evaluations in excess of 10 percent for 
headaches, the appeal with respect to that issue continues.  


FINDING OF FACT

The veteran's service-connected headaches are manifested by 
disabling attacks once every month to once every two months 
with non-prostrating attacks once a week to once every two 
weeks.  



CONCLUSION OF LAW

The criteria for a 30 percent evaluation for service-
connected headaches have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records show a neurology 
consultation in September 1993 for complaints of chronic 
headaches.  The examiner stated that the veteran had 
components of both vascular and tension headaches.  
In November 1993, the veteran stated that the frequency (from 
daily to once per week) and severity of the headaches had 
decreased with medication.  On a report of medical history, 
completed in connection with the veteran's separation medical 
examination in June 1995, the veteran reported a history of 
frequent or severe headaches.  The examiner noted that the 
veteran suffered from recurrent left temporal headaches, 
which were improved with medication.  

A VA general medical examination was conducted in November 
1995.  The examiner noted that the transcription was 
suboptimal and beyond correction.  The veteran complained of 
recurrent left-sided headaches, associated with a flashing 
visual disturbance, and reported minimal relief with 
medication.  The report indicated that the headaches occurred 
"several times two to three times per week every several 
weeks," and were of one-to-two days duration.  The veteran 
denied photosensitivity, nausea, vomiting, rhinorrhea, neck 
pain, or audio sensitivity.  The examiner provided an 
impression of possible vascular type headache.  

VA Outpatient treatment records from August 1996 note 
treatment for "occasional migraine headache relieved by 
medication."  In September 1996, the veteran reported that 
he was unsure if the new medication was helping slightly or 
if he was just having a good week.  The physician provided an 
assessment of migraine headache.  

A VA examination was conducted in June 1998, and the examiner 
noted review of the veteran's claims file.  The veteran 
reported headaches of ten years duration, for which he began 
treatment during the last two years of his military service.  
The veteran stated that the headaches usually occurred one 
per week or one every two weeks, and lasted one day.  He 
noted throbbing, lightheadedness, and photophobia during the 
headaches, and stated that a few times he could not work 
because of the headaches.  The veteran stated that 25 percent 
of the headaches disabled him for one day.  The examiner 
noted that neurological examination was normal.  The examiner 
provided a diagnosis of chronic headaches of ten years' 
duration, occurring once per week or one every two weeks, 
lasting a day, with 25 percent of the headaches disabling the 
veteran from work.  The examiner stated that the headache 
characteristics suggested a migraine pattern.  


II. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).

Under the Schedule, migraine headaches warrant a 50 percent 
evaluation with very frequent, completely prostrating, and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent evaluation is warranted for 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 10 percent 
evaluation is warranted for characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A noncompensable evaluation is warranted for 
less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

During service the veteran reported weekly left temporal 
headaches.  The VA examination in November 1995, although not 
entirely clear, appeared to indicate headaches approximately 
once per week.  The VA examiner in June 1998 noted a 
frequency of the veteran's migraine headaches of one per week 
or one every other week with 25 percent of these headaches 
causing the veteran to be disabled from work.  The Board 
finds that the veteran seems to suffer from disabling 
headaches between once per month to once every two months.  
This frequency, in connection with the weekly to biweekly 
non-disabling headaches, probably approximates the criteria 
for an evaluation of 30 percent under the Schedule.  There is 
no evidence of the kind of frequent completely prostrating 
attacks necessary for an evaluation in excess of 30 percent.  


ORDER

Entitlement to an initial evaluation of 30 percent for 
service-connected headaches is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

